Title: From Benjamin Franklin to [Anthony Todd], 9 October 1783
From: Franklin, Benjamin
To: Todd, Anthony


          
            Dear Sir,
            Passy, 9 Oct. 1783.
          
          I have not as yet been able to settle any thing in Consequence of the Power you have vested me with. The Person I am to treat

with is in the Country but is expected soon to be in Town. I am told he is likewise authorized to treat with me relative to the Arrangement necessary between the American & french Post Offices. & that he has already drawn out a Plan of Agreement for that purpose.— I have likewise done so with regard to the Arrangement you propose— Inclosed I send you a Copy of it;—if you chuse any Alterations to be made in it let me know it as early as possible—
          My Grandson has had some Conversation on the Subject with the Entreprenneur of the French Pacquet boats, who thought some Difficulties might arise, if it was settled as you propose “That all Letters from Any Part of America directed to England should go by the English Paquet boats unless Via France was put on the Cover & so vice versa.” These Words, he sd might be added by Persons interrested in the respective Boats—& that the Proposal did not stipulate for Letters directed out of France & England. As for Hambourgh &ca. He thought it would be better to agree that all Letters that arrived at N. York from any Part of the United States, from the 1st. to the 15th. of each Month, should go by the French Boats—& those that arrived from the 15th. to the End of the Month should go by the English Boats,—and so settle the Departure of the respective Boats from New York Accordingly.— What is your Opinion of this?—
          I have just now recd. your Favour of the 3d Inst & return you many Thanks for your kind Care of the Letter I sent you for the Presdt. of Congress—
          I am Dear Sir, with great Truth & Esteem Your most obedt and most humble Sert.
        